    Case 1:20-cr-00143-TSE Document 139 Filed 12/05/20 Page 1 of 5 PageID# 2191




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


    UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                         Case No. 1:20-cr-00143
          v.                                             Honorable T.S. Ellis, III
                                                         Pretrial conference: Jan. 15, 2021
    ZACKARY ELLIS SANDERS,

                                 Defendant.



      CONSENT MOTION TO SEAL AND MEMORANDUM IN SUPPORT OF SAME

          Pursuant to Local Criminal Rule 49(E), defendant, Zackary Ellis Sanders, through counsel,

moves for an order permitting the defense to file under seal portions of Mr. Sanders’s Supplement

to Motion to Compel (“Supplement”), as well as portions of exhibits 11 and 12. A proposed order

is attached for the consideration of the Court.1 The Government has previously consented to Mr.

Sanders filing under seal material that relates to discovery that is under a protective order. Mr.

Sanders seeks sealing for the same reasons here. In support of this motion, the defense further

states:

I.        Item to be Filed Under Seal, and Necessity for Sealing

          A.     Mr. Sanders asks the Court to seal portions of his Supplement and exhibits 11 and

12, which pertain to and refer to material that is under a protective order. See 1:20-MJ-114 ECF




1
 The document to be filed under seal will be filed with the Court non-electronically pursuant to
Local Criminal Rule 49(E) and the Electronic Case Filing Policies and Procedures (see p. 21).
Pursuant to the Local Rules, the sealed document is to be treated as sealed pending the outcome
of this motion.
 Case 1:20-cr-00143-TSE Document 139 Filed 12/05/20 Page 2 of 5 PageID# 2192




No. 28. The defense has endeavored to seal only the minimum necessary portion of its Supplement

and exhibits, and will file a redacted version on the public docket.

       B.        Filing the Supplement partially under seal is necessary because it contains

discussion of material that is under a protective order and exhibits 11 and 12 discuss material under

a protective order. See 1:20-MJ-114 ECT No. 28. Exhibits 1 through 10 should not be sealed:

these exhibits are publicly available documents that the defense uncovered through independent

investigation.

       C.        Counsel for Mr. Sanders has considered procedures other than filing under seal and

none will suffice to protect disclosure of this information subject to a protective order.

       II.       Previous Court Decisions Which Concern Sealing Documents

       The Court has the inherent power to seal materials submitted to it. See United States v.

Wuagneux, 683 F.2d 1343, 1351 (11th Cir. 1982); State of Arizona v. Maypenny, 672 F.2d 761,

765 (9th Cir. 1982); Times Mirror Company v. United States, 873 F.2d 1210 (9th Cir. 1989); see

also Shea v. Gabriel, 520 F.2d 879 (1st Cir. 1975); United States v. Hubbard, 650 F.2d 293 (D.C.

Cir. 1980); In re Braughton, 520 F.2d 765, 766 (9th Cir. 1975). “The trial court has supervisory

power over its own records and may, in its discretion, seal documents if the public’s right of access

is outweighed by competing interests.” In re Knight Pub. Co., 743 F.2d 231, 235 (4th Cir. 1984).

III.   Period of Time to Have the Document Under Seal

       The materials to be filed under seal would need to remain sealed as long as the protective

order remains in effect.

       Accordingly, Mr. Sanders respectfully requests that this Court enter an order allowing the

defense to file under seal portions of his Supplement and exhibits 11 and 12.




                                                  2
Case 1:20-cr-00143-TSE Document 139 Filed 12/05/20 Page 3 of 5 PageID# 2193




Dated: December 5, 2020                  Respectfully submitted,
                                         /s/ Jonathan S. Jeffress
                                         Jonathan S. Jeffress (#42884)
                                         Emily Anne Voshell (#92997)
                                         Jade Chong-Smith (admitted pro hac vice)
                                         KaiserDillon PLLC
                                         1099 14th Street, NW
                                         8th Fl. West
                                         Washington, DC 20005
                                         Tel: (202) 640-4430
                                         Fax: (202) 280-1034
                                         jjeffress@kaiserdillon.com
                                         evoshell@kaiserdillon.com
                                         jchong-smith@kaiserdillon.com


                                         Attorneys for Defendant
                                         Zackary Ellis Sanders




                                     3
Case 1:20-cr-00143-TSE Document 139 Filed 12/05/20 Page 4 of 5 PageID# 2194




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing to
counsel of record.


                                                     /s/ Jonathan Jeffress
                                                     Jonathan Jeffress




                                                4
Case 1:20-cr-00143-TSE Document 139 Filed 12/05/20 Page 5 of 5 PageID# 2195




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 UNITED STATES OF AMERICA,

                              Plaintiff,
                                                      Case No. 1:20-cr-00143
        v.                                            Honorable T.S. Ellis, III
                                                      Pretrial conference: Jan. 15, 2021
 ZACKARY ELLIS SANDERS,

                              Defendant.



                              [PROPOSED] SEALING ORDER

       This matter having come before the Court on the defendant’s Consent Motion for Leave

to File Under Seal pursuant to Local Criminal Rule 49(E). Accordingly, for good cause shown,

the Motion for Leave to File Under Seal is granted.

It is so ORDERED.

_______________________________________

UNITED STATES DISTRICT COURT JUDGE

Date: _______________

Alexandria, Virginia
